                                                                      USDC SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                             DOC #: __________________
                                                                      DATE FILED: _6/29/2021____

               -against-
                                                                               20 Cr. 78-7 (AT)
NASIR VINCENT,
                                                                                   ORDER
                                Defendant.
ANALISA TORRES, District Judge:

       I.     Setting Remote Proceeding

       A change of plea hearing shall be held in this action on July 7, 2021, at 9:00 a.m. The

hearing shall proceed by videoconference. Instructions for the parties’ participation in the

proceeding are set out below.

       Under the terms of Section 15002(b)(2) of the CARES Act, Pub. L. No. 116-136 (2020), the

Judicial Conference of the United States has found that emergency conditions due to the national

emergency declared by the President with respect to COVID-19 materially have affected and will

materially affect the functioning of the federal courts, and the Chief Judge of this district has entered

an order finding that “felony pleas under Rule 11 of the Federal Rules of Criminal Procedure [and]

felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure . . . cannot . . . be

conducted in person without seriously jeopardizing public health and safety,” and authorizing such

proceedings to be conducted by “video teleconferencing, or telephone conferencing if video

conferencing is not reasonably available . . . with the consent of the defendant . . . after consultation

with counsel and upon a finding by the presiding judge that the proceeding cannot be further delayed

without serious harm to the interests of justice.” In re Coronavirus/Covid-19 Pandemic, No. 20

Misc. 176 (S.D.N.Y. June 15, 2021), ECF No. 6.
       Defendant’s counsel having represented to the Court that Defendant consents to this change

of plea being conducted via videoconference, ECF No. 208, the Court finds that this proceeding

cannot be further delayed without serious harm to the interests of justice because it will result in the

expeditious resolution of this matter, without the need to expend substantial court resources and the

possibility of a lengthy delay before a jury trial can be conducted. Accordingly, pursuant to Section

15002(b)(2)(A) of the CARES Act, it is ORDERED that the change of plea hearing shall proceed by

videoconference.

       II.    Instructions

       The conference shall proceed via videoconference using the Court’s videoconferencing

platform on July 7, 2021, at 9:00 a.m.

       In advance of the conference, chambers will email the parties with further information on how

to access the conference. A link to access the hearing will be provided directly to the parties.

Participants are directed to test their videoconference setup in advance of the hearing—including

their ability to access the link provided. To optimize the quality of the video feed, only the Court, the

Defendant, defense counsel, and counsel for the Government will appear by video for the proceeding;

all others will participate by telephone. The Court will issue a subsequent order with access

information for all other participants.

       If the videoconferencing platform does not work well enough and the Court decides to

transition to its teleconference line, counsel should call (888) 398-2342 or (215) 861-0674 and use

access code 5598827.

       Defense counsel shall discuss the attached Waiver of Right to be Present at a Criminal

Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and is able to sign

the form, defense counsel shall file the executed form by July 5, 2021. In the event the Defendant



                                                    2
consents, but counsel is unable to obtain or affix the Defendant’s signature on the form, the Court

will conduct an inquiry at the outset of the proceeding to determine whether it is appropriate for the

Court to add the Defendant’s signature to the form.

       To the extent that there are any other documents relevant to the proceeding (e.g., proposed

orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to the

Court (by email or on ECF, as appropriate) by July 5, 2021, at 5:00 p.m. To the extent any

documents require the Defendant’s signature, defense counsel should endeavor to get them signed in

advance of the proceeding as set forth above; if defense counsel is unable to do so, the Court will

conduct an inquiry during the proceeding to determine whether it is appropriate for the Court to add

the Defendant’s signature.

       SO ORDERED.

Dated: June 29, 2021
       New York, New York




                                                   3
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE PRESENT AT
                   -v-                                                  CRIMINAL PROCEEDING

NASIR VINCENT,                                                            20 Cr. 78-7 (AT)
                             Defendant.
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Entry of Plea of Guilty

         I am aware that I have been charged with violations of federal law. I have consulted with my
         attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
         charges. I understand I have a right to appear before a judge in a courtroom in the Southern
         District of New York to enter my plea of guilty and to have my attorney beside me as I do. I
         am also aware that the public health emergency created by the COVID-19 pandemic has
         interfered with travel and restricted access to the federal courthouse. I have discussed these
         issues with my attorney. By signing this document, I wish to advise the court that I willingly
         give up my right to appear in person before the judge to enter a plea of guilty. By signing this
         document, I also wish to advise the court that I willingly give up any right I might have to have
         my attorney next to me as I enter my plea so long as the following conditions are met. I want
         my attorney to be able to participate in the proceeding and to be able to speak on my behalf
         during the proceeding. I also want the ability to speak privately with my attorney at any time
         during the proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


____     Sentence

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom to the
         judge who will sentence me. I am also aware that the public health emergency created by the
         COVID-19 pandemic has interfered with travel and restricted access to the federal courthouse.
         I do not wish to wait until the end of this emergency to be sentenced. I have discussed these
         issues with my attorney and willingly give up my right to be present, at the time my sentence
         is imposed, in the courtroom with my attorney and the judge who will impose that sentence.
         By signing this document, I wish to advise the court that I willingly give up my right to appear

                                                                 4
        in a courtroom in the Southern District of New York for my sentencing proceeding as well as
        my right to have my attorney next to me at the time of sentencing on the following conditions.
        I want my attorney to be able to participate in the proceeding and to be able to speak on my
        behalf at the proceeding. I also want the ability to speak privately with my attorney at any
        time during the proceeding if I wish to do so.

Date:          _________________________                    ____________________________
               Print Name                                   Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily consents
to the proceedings being held with my client and me both participating remotely.

Date:          __________________________                   _____________________________
               Print Name                                   Signature of Defense Counsel


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.

Date:          _________________________
                Signature of Defense Counsel




                                                  5
